Citation Nr: 0835284	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-41 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for left leg 
radiculopathy associated with lumbosacral strain. 

3.  Entitlement to service connection for a kyphotic hump, 
upper spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued a 40 percent evaluation for lumbosacral 
strain and denied entitlement to service connection for a 
left leg condition and kyphotic hump on the upper spine.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain at its 
worst is manifested by flexion to 34 degrees, extension to 17 
degrees, right lateral flexion to 19 degrees, left lateral 
flexion to 21 degrees, bilateral rotation to 30 degrees, 
pain, weakness, fatigue and lack of endurance.  However, 
there is no unfavorable ankylosis of the lumbosacral spine.

2.  There is competent medical evidence of current left leg 
radiculopathy associated with lumbosacral strain that is 
related to an injury in service.

3.  Competent evidence of a nexus between a kyphotic hump of 
the upper spine and active military service is not of record. 




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for the service-connected lumbosacral strain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.25, 4.71a, Diagnostic Codes 5292-5237. 

2.  Left leg radiculopathy, associated with lumbosacral 
strain, was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2007).

3.  A kyphotic hump of the upper spine was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2007). 

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has also held that staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased rating for the veteran's lumbosacral 
strain is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00; 38 U.S.C.A. § 5110(g).

At the time the veteran filed his claim, service-connected 
lumbosacral strain, was evaluated as 40 percent disabling 
under Diagnostic Code 5295 which provided a maximum 40 
percent rating for severe symptoms with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  The veteran was also 
evaluated under Diagnostic Code 5292, which provided a 
maximum 40 percent rating for severe limitation of motion of 
the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.

The veteran was in receipt of the maximum rating under the 
old criteria and therefore will not be reevaluated under 
these criteria, as it would not result in an increased rating 
and would yield no additional benefit to the veteran.

The first amendment pertaining to intervertebral disc 
syndrome (IVDS) became effective on September 23, 2002.  
Under the revised criteria, IVDS is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R.§ 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).

Under the revised criteria, a 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
and the maximum 60 percent rating requires incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
and treatment prescribed by a physician.  Id.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  Diagnostic Code 5293 for rating 
IVDS was changed to Diagnostic Code 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  

The criteria are as follows:  

Unfavorable ankylosis of the entire spine - 100 
percent disabling.

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

For VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal ranges of motion 
for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

As of September 2003, the criteria for evaluating 
intervertebral disc syndrome changed to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, and the criteria are as follows, in 
part:  

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months - 60 percent disabling.  

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months - 40 percent disabling.

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months - 20 percent disabling.

With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

The veteran asserts that his lumbosacral strain has worsened 
since his last rating decision and that he is entitled to a 
rating in excess of 40 percent.  

At the outset, the Board notes that the currently assigned 40 
percent rating was granted, effective February 24, 1997, 
under Diagnostic Code 5292.  This rating provision provided a 
maximum 40 percent rating for severe limitation of motion of 
the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  In the April 2005 decision, the RO noted that that the 
previous rating criteria were no longer in effect and 
continued the veteran's 40 percent rating under Diagnostic 
Code 5237. 

The veteran received a VA examination in July 1997.  The 
examiner found that the veteran had lumbar flexion to 34 
degrees, lumbar extension to 17 degrees, left lateral flexion 
to 21 degrees and right lateral flexion to 19 degrees.  The 
veteran also had bilateral straight leg raises to 40 degrees.  
The examiner diagnosed osteoarthritis of the lumbar spine.  

In March 2005, the veteran received another VA examination.  
The veteran had forward flexion to 60 degrees, extension to 
30 degrees, left lateral flexion to 27 degrees, right lateral 
flexion to 29 degrees and bilateral rotation to 30 degrees.  
The examiner noted increased pain at the onset of all range 
of motion.  On repetitive motion, he was able to complete 
three sets of motion with increased pain, increased weakness, 
increased fatigability and increased lack of endurance.  
There was no objective sign of incoordination.  His straight 
leg raise was zero to 40 degrees bilaterally.  The examiner 
reported that the veteran was able to do "toe walking but 
was unsteady and stumbled."  The veteran walked with a limp 
after the examination and reported his pain as 9 out of 10.  
Lumbosacral strain with generalized osteopenia was diagnosed.  

VA treatment records from September 2005 show the lumbar 
spine has normal configuration and alignment of the vertebral 
bodies that all have normal signal.  The examiner noted mild 
degenerative changes with mild desiccation of the four caudal 
lumbar disks but no significant canal stenosis.  

The veteran received an additional VA examination in June 
2006.  He had forward flexion to 90 degrees, with pain 
beginning at 88 degrees.  He had extension to 30 degrees with 
pain beginning at one degree.  He had bilateral lateral 
flexion to 30 degrees bilateral rotation to 30 degrees with 
pain beginning at one degree for both.  The veteran had a 
negative Lasegue and was able to walk on his toes, heels and 
tandem walk.  The examiner found objective evidence of pain 
on motion, weakness, fatigue and lack of endurance after 
repetitive motion.  There was no increase in incoordination 
after repetitive motion and no loss of range of motion.  He 
had straight leg raises to 45 degrees.  The examiner stated 
that there might also be degenerative joint disease of the 
right hip.  The examiner found no ankylosis.  He also noted 
that there were no signs that the veteran was malingering.

As discussed above, the RO received the veteran's claim for 
an increased rating in 1997 and his disability is currently 
evaluated as 40 percent disabling under Diagnostic Code 5292-
5237.  

Under the general rating formula for diseases of the spine, 
the veteran would warrant a 50 percent rating if he showed 
unfavorable ankylosis of the entire thoracolumbar spine.  No 
indication of ankylosis is present.  Therefore, a higher 
evaluation under Diagnostic Code 5243 is not merited.  It is 
noted that the mandates of DeLuca have also been considered 
when reaching this determination.

If the veteran were rated under the formula for rating IVDS 
based on incapacitating episodes, he would need to show 
incapacitating episodes of at least 6 weeks during the past 
12 months.  A review of the veteran's treatment records does 
not show any periods of incapacitation. 

The veteran's range of motion exceeds what would normally 
correlate to a 40 percent disability; however, the veteran 
has received this rating because of the amount of pain he 
experiences.  As pain has already been considered, there are 
no additional symptoms of the veteran's lumbosacral strain 
which would warrant a higher evaluation.

Additionally, at this time, the Board acknowledges the 
veteran's left leg radiculopathy.  As the veteran raised the 
claim as a separate claim for service connection, the Board 
has evaluated this claim separately in the service connection 
section below.  The Board cannot consider left leg 
radiculopathy under the increased rating claim as this would 
result in pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.

The Board finds that the post-service medical record, as a 
whole provides evidence against this claim, providing 
evidence against a finding that the veteran should be awarded 
more compensation under any criteria the Board may use, as 
cited above.
Accordingly, the Board finds that during the entire rating 
period on appeal, no more than a 40 percent schedular rating 
is warranted.

II.  Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  It is 
also noted that service connection may be granted for a 
disability which is proximately due to and/or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Left Leg Radiculopathy 

The veteran contends that his left leg disability is due to 
his service-connected lumbosacral strain.  A review of the 
veteran's record shows that the veteran is entitled to 
service connection for left leg radiculopathy.

The Board recognizes the veteran's claim as a claim for 
secondary service connection based on an injury that was 
incurred in service.  As discussed above, under 38 C.F.R. § 
3.310(a), secondary service connection is awarded when a 
disability is proximately due to or the result of a service-
connected disability.  In this regard, it is noted that 
service connection for lumbosacral strain is in effect.  The 
veteran began complaining of pain radiating down his left leg 
in March 1962.  

At the veteran's VA examination in June 2006, the examiner 
noted stiffness and pain in the veteran's left leg, affecting 
muscle group XII.  The examiner stated that the veteran's 
left leg condition, is at least as likely as not caused by or 
a result of his service-connected back condition.  

The Board notes that the veteran's left leg radiculopathy has 
not been attributed to any other cause aside from the 
veteran's lumbosacral strain.  When there is a proximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the benefit of 
the doubt shall be afforded to the veteran.  See 38 U.S.C.A. 
§ 5107(b).  On that basis, entitlement to service connection 
for a left leg radiculopathy is warranted.  

Kyphotic Hump

The veteran attributes his current kyphotic hump to an injury 
he sustained while in service, due to shrapnel injury wherein 
he was thrown against a tree.  While, the veteran's service 
treatment records document a lumbosacral injury in service, 
the records do not indicate that the veteran's thoracic spine 
was affected.  The service records also note pain to the 
veteran's back due to shrapnel fragments.

The veteran received a VA examination in September 1950.  The 
examiner found that the veteran had an unusually long neck, 
with normal forward flexion.  Hyperextension caused extreme 
pain in the back of the head and between the shoulder blades.  
Films taken of the cervical spine showed no evidence of 
significant bony abnormality.  

At a VA examination, dated in January 1962, the examiner 
noted that the veteran had a stooped posture which tended to 
make a "letter S" in the lateral view.  He noted that the 
shoulders are in a kyphotic hump with the neck and the head 
bending forward.  The examiner also noted a poor posture, 
which was secondary to the veteran's injury while in service.

An October 1972 worker's medical examination documented that 
the veteran had a sprain at his right upper shoulder and his 
upper back, which he incurred in service.  A federal employee 
notice of injury dated in June 1975, shows that the veteran 
was bending over at work when he experienced sharp pain in 
his upper back.  

At the veteran's VA examination in June 2006, the examiner 
noted osteoarthritis thoracic kyphosis.  The examiner 
attributed the kyphotic hump to non-military related matters, 
particularly age and natural progression of his osteoporosis, 
which is not a service-connected disability.  The examiner 
noted that the veteran had a "stooped posture" noted in his 
medical records, since 1962, which was attributed to the 
veteran's injury in service, but no kyphotic hump was ever 
attributed to service.

In this case, the Board acknowledges that the veteran engaged 
in combat with the enemy.  The veteran was awarded the Purple 
Heart.  While there is a heightened benefit of the doubt 
afforded to the veteran, his claim is denied because his 
kyphotic hump has been attributed to osteoporosis, a 
degenerative disease not associated with his service, or his 
service-connected lumbosacral strain. 

38 U.S.C.A. § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  As such, even though the Board 
accepts the veteran's appellate assertions, his service 
connection claim still fails.  As noted, there is no evidence 
that the veteran's kyphotic hump is in any way related to 
service or to his service-connected disabilities.  

The Board also acknowledges the lay testimony submitted by 
the veteran's wife.  She asserts that the veteran injured 
both his upper and lower back when a shell exploded and the 
veteran was knocked against a tree.  She added that the 
veteran is in constant pain.  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  While the veteran's wife is 
competent to note that her husband experiences pain on a 
daily basis, she is not competent to provide a nexus opinion 
linking the veteran's pain and his service.

Therefore, the Board finds that a preponderance of the 
evidence weighs against the veteran's claim and there is no 
doubt to resolve.  The claim for entitlement to service 
connection for kyphotic hump is denied.

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide. 

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and 
(4) notification of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The veteran received a 
VCAA notice letter in November 2004, prior to the initial 
adjudication of the claims.  The letter notified the veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection, what information 
and evidence must be submitted to substantiate a claim for 
service connection caused or aggravated by another service-
connected disability and what information and evidence must 
be submitted to substantiate a claim for an increased rating.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.

While the veteran did not receive appropriate Vazquez notice, 
the Board finds that the veteran was not prejudiced by this 
lack of notice.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit held that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  The Board asserts that the requirements 
of Sanders have been complied with in this case.  The veteran 
received notice of the relevant Diagnostic Codes, in a 
November 2005, statement of the case.  Following this notice, 
the veteran was afforded a new VA examination, where the 
veteran had the opportunity to report all of his testimony 
relevant to an increased rating.  Therefore, there is no 
prejudice to the veteran and the error is seen as harmless 
error.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  While this notice was sent after the 
April 2005 decision, the Board determines that the veteran is 
not prejudiced.  The veteran's claims were readjudicated in 
June 2006 and August 2006.  Additionally, the veteran has had 
ample opportunity to participate effectively in the 
processing of his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2007); 38 C.F.R. 
§ 3.159 (2007).  In connection with the current appeal, VA 
has obtained the veteran's service treatment records, VA 
treatment records and private medical records.  VA also 
provided the veteran with several VA examinations in 
connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002 & Supp 2007); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling, is denied.

Entitlement to service connection for left leg radiculopathy, 
associated with lumbosacral strain, is granted, subject to 
the regulations pertinent to the disbursement of monetary 
funds.

Entitlement to service connection for kyphotic hump of the 
upper spine is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


